COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



STEVEN AUSTIN GATLIN,
 
                           
  Appellants,
 
v.
 
 
THE STATE OF TEXAS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
 § 
 


 
No. 08-12-00221-CV
 
Appeal from the
 
291st
  District Court 
 
of
  Dallas County, Texas 
 
(TC# F87-69764-U) 
 



 
MEMORANDUM
OPINION
            This
case is before the Court on our own motion to determine whether it should be
dismissed for lack of jurisdiction. 
Because there is no appealable order, we will dismiss.




            Appellant
filed a pleading in the district court requesting that the court issue an order
prohibiting criminal justice agencies from disclosing Appellant’s criminal
history record and information relating to the offense that gave rise to
Appellant’s deferred adjudication.  The
district court determined that Appellant was not entitled to a non-disclosure order
and denied the petition.
            The
Clerk of this Court notified Appellant that there did not appear to be an
appealable order and/or judgment, and that the Court therefore intended to
dismiss the appeal for lack of jurisdiction unless any party could show grounds
for continuing the appeal.  The letter
advised that unless any party could show grounds for continuing the appeal
within ten days from the date of the letter that the matter would be submitted
for dismissal.  No party responded to the
letter.
            This
Court has appellate jurisdiction over final judgments and certain interlocutory
orders.  Cantu Servs., Inc. v. United
Freedom Assocs., Inc., 329 S.W.3d 58, 62 (Tex.App.--El Paso 2010, no
pet.).  However, the Texas Government
Code does not specifically provide this Court with jurisdiction over an order
denying a petition for non-disclosure.  See generally Tex.Gov’t Code Ann. § 411.081 (West 2012); Guinn v. State, No. 05-90-01295-CV, 2010
WL 22817, *1 (Tex.App.--Dallas Jan. 6, 2010, no pet.)(mem. op.)(noting that
Court of Appeals did not have jurisdiction to hear an appeal from the denial of
a petition for non-disclosure of criminal history record information).  Accordingly, the appeal is dismissed for lack
of jurisdiction.
 
 
August 15, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.